DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter under 35 U.S.C. § 103
Claims 1-8 are allowable under § 103 (but are rejected under § 112).
The following is a listing of the closest prior art:
Heidelberger (US 2014/0156959) teaches at least queues (buffers) allocated to a specific thread and/or application.  Heidelberger does not expressly teach the combination of “receiving, by one or more processors, requested memory buffer attributes from a requesting application, wherein the requested memory buffer attributes describe memory buffer attributes needed in a memory buffer for various processes in the requesting application, wherein the requested memory buffer attributes describe latency, bandwidth, power consumption, density, probable rate of memory failure, logic within the memory buffer for performing rudimentary logic processing on the device without use of a central processing unit, and persistence of the memory buffer that is provided by a physical memory as required for the various processes, and wherein the density is a density of transistors on a memory chip that supports the memory buffer; storing, the requested memory buffer attributes in a virtual memory representation, wherein the virtual memory representation describes various types of memories used by a system, wherein the virtual memory is virtual memory that is used to store attributes of the memory buffer that are required by the requesting application, and wherein the virtual memory representation includes virtual memory addresses of memory devices that have the requested memory buffer attributes; creating, by one or more processors, a standing memory policy based on the requested memory buffer attributes, wherein the standing memory policy identifies what type of 
Rosenthal (US 5,127,098) the operations taken during a page fault.  Rosenthal does not expressly teach the combination of “receiving, by one or more processors, requested memory buffer attributes from a requesting application, wherein the requested memory buffer attributes describe memory buffer attributes needed in a memory buffer for various processes in the requesting application, wherein the requested memory buffer attributes describe latency, bandwidth, power consumption, density, probable rate of memory failure, logic within the memory buffer for performing rudimentary logic processing on the device without use of a central processing unit, and persistence of the memory buffer that is provided by a physical memory as required for the various processes, and wherein the density is a density of transistors on a memory chip that supports the memory buffer; storing, the requested memory buffer attributes in a virtual memory representation, wherein the virtual memory representation describes various types of memories used by a system, wherein the virtual 
Nachimuthu (US 2018/0188989, filed December 2016, different assignee) teaches a standing memory policy allocating data for different tasks into different memory types.  Nachimuthu fails to teach the combination including a standing memory policy that “defines the latency, bandwidth, power consumption, density, probable rate of memory failure, logic for performing rudimentary logic processing on the device without use of the central processing unit, and persistence of the memory buffer used by the requesting application” and therefore cannot teach the combination of “receiving, by one or more processors, requested memory buffer attributes from a requesting application, wherein the 
Dong (US 2015/0332750) teaches allocating memory based on density of transistors.  Dong fails to teach the combination of “receiving, by one or more processors, requested memory buffer attributes from a requesting application, wherein the requested memory buffer attributes describe memory buffer attributes needed in a memory buffer for various processes in the requesting application, wherein the requested memory buffer attributes describe latency, bandwidth, power consumption, density, probable rate of memory failure, logic within the memory buffer for performing rudimentary logic processing on the device without use of a central processing unit, and persistence of the memory buffer that is provided by a physical memory as required for the various processes, and wherein the density is a density of transistors on a memory chip that supports the memory buffer; storing, the requested memory buffer attributes in a virtual memory representation, wherein the virtual memory representation describes various types of memories used by a system, wherein the virtual memory is virtual memory that is used to store attributes of the memory buffer that are required by the requesting application, and wherein the virtual memory representation includes virtual memory addresses of memory devices that have the requested memory buffer attributes; creating, by one or more processors, a standing memory policy based on the requested memory buffer attributes, wherein the standing memory policy identifies what type of memory is to be used with the requesting application, wherein the standing memory policy defines the latency, bandwidth, power consumption, density, probable rate of memory failure, logic for performing rudimentary logic processing on the device without use of the central processing unit, and persistence of the memory buffer used by the requesting application, and wherein the standing memory policy identifies the memory chip that supports the memory buffer; storing, by one or more processors, data on an appropriate memory device used by the system based on the standing memory policy, wherein the appropriate memory device is the memory 
Bates (2013/0061007) teaches a table used to allocate memory of different types to applications (a standing memory policy).  Bates fails to teach the combination including a standing memory policy that “defines the latency, bandwidth, power consumption, density, probable rate of memory failure, logic for performing rudimentary logic processing on the device without use of the central processing unit, and persistence of the memory buffer used by the requesting application” and therefore cannot teach the combination of “receiving, by one or more processors, requested memory buffer attributes from a requesting application, wherein the requested memory buffer attributes describe memory buffer attributes needed in a memory buffer for various processes in the requesting application, wherein the requested memory buffer attributes describe latency, bandwidth, power consumption, density, probable rate of memory failure, logic within the memory buffer for performing rudimentary logic processing on the device without use of a central processing unit, and persistence of the memory buffer that is provided by a physical memory as required for the various processes, and wherein the density is a density of transistors on a memory chip that supports the memory buffer; storing, the requested memory buffer attributes in a virtual memory representation, wherein the virtual memory representation describes various types of memories used by a system, wherein the virtual memory is virtual memory that is used to store attributes of the memory buffer that are required by the requesting application, and wherein the virtual memory representation includes virtual memory addresses of memory devices that have the requested memory buffer attributes; creating, by one or more 





Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 substantially recites: “the user space requested memory buffer attributes describe latency, bandwidth, power consumption, density, and persistence of the memory buffer as required for the various processes; . . . wherein the virtual memory representation describes various types of memories used by a system, . . . and wherein the virtual memory representation includes virtual memory addresses of memory devices that have the user space requested memory buffer attributes; creating, by one or more processors, a standing memory policy based on the user requested memory buffer attributes; wherein the standing memory policy is a set of rules that identify what type of memory is to be used with the requesting application, wherein the standing memory policy defines the latency, bandwidth, power consumption, density, probable rate of memory failure, logic for performing rudimentary logic on an appropriate memory device based on the standing memory policy”. “Unlimited functional claim limitations that extend to all means or methods of resolving a problem may not be adequately supported by the written description or may not be commensurate in scope with the enabling disclosure, both of which are required by 35 U.S.C. 112(a)  and pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714, 218 USPQ 195, 197 (Fed. Cir. 1983); Ariad, 598 F.3d at 1340, 94 USPQ2d at 1167. For instance, a single means claim covering every conceivable means for achieving the stated result was held to be invalid under 35 U.S.C. 112, first paragraph because the court recognized that the specification, which disclosed only those means known to the inventor, was not commensurate in scope with the claim. Hyatt, 708 F.2d at 714-715, 218 USPQ at 197.”  MPEP § 2173.05(g).  The claim language encompasses all ways of storing data according to the user indicated memory attributes.  This reason alone is sufficient to show a lack of written description for the scope encompassed by the language above.  Also, there is no single example of an actual “standing memory policy” or explanation of how one would be created or any metric to determine when one would be appropriate.  Paragraph 0046 lists memory attributes which may be used in the creation of the policy and the application discusses using weights once in paragraph 0066.  It is submitted that fails to support a single complete policy.  
Claims 9 and 18 substantially recite: "wherein the virtual memory representation describes various types of memories used by a system; storing data on an appropriate memory device used by the system based on a standing memory policy that identifies a type of memory that is used with a certain type of application, wherein the appropriate memory device is a certain type of application;". "Unlimited functional claim limitations that extend to all means or methods of resolving a problem may not be adequately supported by the written description or may not be commensurate in scope with the enabling disclosure, both of which are required by 35 U.S.C. 112(a) and pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712,714,218 USPQ 195, 197 (Fed. Cir. 1983); Ariad, 598 F.3d at 1340, 94 USPQ2d at 1167. For instance, single means claim covering every conceivable means for achieving the stated result was held to be invalid under 35 U.S.C. 112, first paragraph because the court recognized that the specification, which disclosed only those means known to the inventor, was not commensurate in scope with the claim. Hyatt, 708 F.2d at 714-715, 218 USPQ at 197." MPEP § 2173.05(g). The claim language encompasses all ways of storing data according to user indicated memory attributes. This reason alone is sufficient to show a lack of written description for the scope encompassed by the language above. Also, there is no single example of an actual "standing memory policy" explanation of how one would be created or metric to determine when one would be appropriate. Paragraph 0046 of the specification lists memory attributes which may be used in the creation of the policy and the application discusses using weights once in paragraph 0066. It is submitted that fails to support a single complete policy. However, even one policy would be insufficient to support the genus claimed above.  Note also that no support is found for any specific type of memory based on any specific type of application and that the only type of application that appears to be mentioned appears to be “OS/kernel”.  "An original claim may lack written description support when ... or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated." MPEP § 2163.03. "The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. 
Claims 6 and 14 substantially recite: “The method of claim 1, further comprising: creating, by one or more processors, a weighted graph of the various types of memories used by the system, wherein the weighted graph depicts weighted attributes of the various types of memories used by the system, and wherein at least two of the various types of memories have different weights that describes a level of importance of each types of memory when executing a process; and selecting, by one or more processors, a highest weighted memory from the weighted graph as the appropriate memory device.”  “Unlimited functional claim limitations that extend to all means or methods of resolving a problem may not be adequately supported by the written description or may not be commensurate in scope with the enabling disclosure, both of which are required by 35 U.S.C. 112(a)  and pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714, 218 USPQ 195, 197 (Fed. Cir. 1983); Ariad, 598 F.3d at 1340, 94 a single means claim covering every conceivable means for achieving the stated result was held to be invalid under 35 U.S.C. 112, first paragraph because the court recognized that the specification, which disclosed only those means known to the inventor, was not commensurate in scope with the claim. Hyatt, 708 F.2d at 714-715, 218 USPQ at 197.”  MPEP § 2173.05(g).  The language above encompasses all ways of combining memory types for a desired combination of attributes.  This reason is sufficient alone to support a rejection under this section.  However, this language is also unsupported because it is to a broad genus (all weighted memory attribute combinations for a desired overall attribute) but only a narrow species is found in the original specification: “For example, if the persistence attribute is very important, then the value of the requested persistence level is weighted heavily (e.g., the weighting value is 100). However, if the power consumption level is not important, then the value of the requested power consumption level is weighted lower (e.g., the weighting value is only 20). Thus, when all weighted attribute values are summed (block 806) to reach a total attribute value, the power consumption level does not impact on the decision to select a certain memory device. For example, assume that the value of the persistence attribute is 70 (according to some predefined scale) and the weight for the persistence value is 100. As such, the weighted value of the persistence attribute is 70x100=7,000. Assume also that the value of the power consumption level is 80 (according to another predefined scale), but the weight for the power consumption level is only 2. As such, the weighted value of the power consumption level is 80x2=160. Thus, the total weighted attribute value is 7,160, indicating that the power consumption level has little impact in (closely) matching the request to a particular memory device.”  Specification paragraph 0066.  This is insufficient so support the genus encompassed in the claims.  Furthermore, the “predefined scale” only appears in the single species in the specification and is never shown (or explained) in the specification.  Without any explanation of a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.”  MPEP § 2163.03.  “The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method.”  MPEP § 2163(II)(A)(3)(a)(ii).  “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).” MPEP § 2163.05.
Claims 7-8 and 15-16 are rejected for substantially the same reasons given in the rejections to claims 6 and 14 above.  
All dependent claims are rejected as containing the limitations of the claims from which they depend.  
Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 recites: “the user requested memory buffer attributes describe latency, bandwidth, power consumption, density, probable rate of memory failure, logic within the memory buffer for performing rudimentary logic processing on the device without use of a central processing unit and persistence of a memory buffer that is provided by a physical memory as required for the various processes; . . . creating, by one or more processors, a standing memory policy based on the user requested memory buffer attributes wherein the standing memory policy is a set of rules that identify what type of memory is to be used with the requesting application, wherein the standing memory policy defines the latency, bandwidth, power consumption, density, and persistence of the memory buffer used by the requesting application, and wherein the standing memory policy identifies the memory chip that supports the memory buffer[.]”  “Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.  The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).”  MPEP § 2164.01.  The specification fails to describe any specific “standing memory policy” 
(A) The breadth of the claims; (The claims include any memory policy which could be created based on the listed attributes.  This factor tends to indicate a large amount of experimentation.)
(B) The nature of the invention; (The invention is to a method of managing computer memory.  This factor does not appear to count either way.)
(C) The state of the prior art; (The prior art does not appear to contain any specific single policy based on the recited attributes.  This factor, especially together with factor A, tends to show a large amount of experimentation.)
(D) The level of one of ordinary skill; (Fairly highly trained engineer.) 
(E) The level of predictability in the art; (The predictability in computer methods is generally predictable, but the creation of an unknown policy would not be predictable.)
(F) The amount of direction provided by the inventor; (None.  This alone, and especially together with factors A and C is sufficient to show lack of enablement.)
(G) The existence of working examples; and (None.)
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. (Very high.  The person of ordinary skill in the art would have to come up with their own memory policy/rules based on the recited attributes in order to practice the recited claims.)
All dependent claims are rejected as containing the limitations of the claims from which they depend.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
All independent claims substantially recite: “storing, by one or more processors, data on an appropriate memory device . . . based on the standing memory policy”.  Whether or not a device is “appropriate” in this context is subjective because there is no objective metric which can be used to determine whether a storage device on which the data is stored would be “appropriate”.  See MPEP § 2173.05(b).
Claim 1 recites: “creating, a standing memory policy based on the user space requested memory buffer attributes, wherein the standing memory policy identifies what type of memory is to be used with the requesting application, wherein the standing memory policy defines the latency, bandwidth, power consumption, density, probable rate of memory failure, logic for performing rudimentary logic processing on the device without use of the central processing unit”.  Whether or not logic is “rudimentary” and/or “for performing rudimentary logic processing . . . without the use of the central processing unit” is subjective.  See MPEP § 2173.05b.   Note that this language appears in two locations in claim 1.
Claim 2 recites: “wherein the particular task type is a task of storing photos, and wherein the task of storing photos requires memory with high bandwidth”. Whether or not required bandwidth is “high” is subjective (as a term of degree).  See MPEP § 2173.05b.
Claim 10 recites: “wherein a request for a memory device from the requesting application is heavily weighted towards memory with high bandwidth and is not weighted heavily towards memory that has on-board compute capability”.  Whether or not bandwidth is “high” or memory is weighted/not weighted “heavily” towards memory with an on board compute capability are subjective terms of degree.  See MPEP § 2173.05b.  
All dependent claims are rejected as containing the limitations of the claims from which they depend.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Heidelberger (US 2014/0156959), Linfo (Kernel Definition 2005), Bates (2013/0061007), and Rosenthal (US 5,127,098).
Claim 9. A computer program product comprising a non-transitory computer readable storage device having program instructions embodied therewith, the program instructions readable and executable by a computer to perform a method comprising: 
receiving requested memory buffer attributes that describe memory buffer attributes needed for various processes, wherein the requested memory buffer attributes are received from a  kernel of an operating system; storing the user requested memory buffer attributes in a virtual memory representation, wherein the virtual memory representation describes various types of memories used by a system (Heidelberger teaches: “For example, an application may have a plurality of threads[.]”  Heidelberger paragraph 0003.  “Thus, because the queue's data and metadata is stored in memory, a user is able to create and configure many queues of arbitrary sizes, up to the limits of memory capacity. The user(s) configuring and utilizing the queue and metadata may be any suitable user of a queue in memory, including but not limited to a software application and a thread.” Heidelberger paragraph 0008.  “The configuring comprises defining, in metadata, an array start location in the memory for the array-based queue, defining, in the metadata, an array size for the array-based queue, defining, in the metadata, a queue top for the array-based queue and defining, in the metadata, a queue bottom for the array-based queue.” Heidelberger Abstract. “A concurrent data structure, such as a concurrent queue, may be used concurrently by multiple users (e.g., threads).”  Heidelberger paragraph 0003. “FIG. 2 is a flow chart of an exemplary method and system for operating a memory system, such as the memory system shown in FIG. 1. In embodiments, the steps may be served or performed by a controller, such as a memory controller, higher level cache and/or processor(s). . . . The queue parameters in metadata are received from a user. In an embodiment, the metadata parameters include an array start location, an array size, a queue top and a queue bottom. In embodiments, a position of the queue in memory is defined by the array start location and array size, and the queue top and bottom information changes as values are pushed to and popped from the queue top and bottom. In embodiments, the configuration block 202 is performed once by the application to initially configure the queue and its metadata.”  Heidelberger paragraph 0016.  “In embodiments, it is desirable to have processing capabilities within an active buffered memory device to reduce memory latency and energy consumption that would be experienced when the memory is being accessed by a processor residing in a separate chip. Instead of bringing data from memory to the separate processing chip through lower bandwidth communication paths, performing what are often quite simple calculations on the data, and then transferring the processed data back to memory, the system's main processor configures the processing elements within the active buffered memory device, and then instructs them to carry out the data processing tasks. This may be achieved by sending one or more commands from the main processor to the device. In this scenario, the movement of data between the main processor and memory is greatly reduced, both in the distance it has to travel from the memory chips to the processor chip, and in the number of levels of cache that it has to traverse through the memory hierarchy.”  Heidelberger paragraph 0036.
Heidelberg does not teach that the requested attributes are received from a kernel of an operating system.  
Linfo teaches: “The kernel is a program that constitutes the central core of a computer operating system. It has complete control over everything that occurs in the system. . . . A kernel can be contrasted with a shell (such as bash, csh or ksh in Unix-like operating systems), which is the outermost part of an operating system and a program that interacts with user commands. The kernel itself does not interact directly with the user, but rather interacts with the shell and other programs as well as with the hardware devices on the system, including the processor (also called the central processing unit or CPU), memory and disk drives.”  Linfo paragraphs 1-2.  Note that this section of Linfo teaches the kernel interacting with the user and the system (e.g. the user of the primary reference) via the shell.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Linfo as an instance of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; The prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement” (the improvement being the use of a program already controlling the system saves using an additional system to transfer the user attributes (of Heidelberg)).  The prior art contained a known technique that is applicable to the base device (method, or product) (the use of an OS to carry out operations is applicable to the base device). One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system. See MPEP § 2143(I)(D).); storing data on an appropriate memory device used by the system based on a standing memory policy that identifies a type of memory that is used with a certain type of application, wherein the appropriate memory device is a memory device that is used with the certain type of application; finding, by the kernel of the operating system, the appropriate memory device, wherein the appropriate memory device has the requested memory buffer attributes; (With respect to using the kernel to carry out the recited operations, Linfo cited above.  The previously cited art does not teach identifying a type of memory that is used with a type of application.  
Bates teaches: “The function name field 410 stores a name or identifier of the functions 230, 231, 232, 233, 234, or 235. The function name field 410 does not necessarily uniquely identify a function. The general function pointer field 412 stores the address of a function, having the name in the function name field 410 in the same entry, that operates against, accesses, or reads/writes data in an object that is stored in all types of the memory 102. If the general function pointer 412 contains an address, that address uniquely identifies a function. The PCM function pointer field 414 stores the address of a function, having the name in the function name field 410 in the same entry, that operates against, accesses, or reads/writes data in an object that is stored in memory of the PCM type. If the PCM function pointer 414 contains an address, that address uniquely identifies a function. The DRAM function pointer field 416 stores the address of a function that has the name in the function name field 410 in the same entry, that operates against, accesses, or reads/writes data in an object that is stored in memory of the DRAM type. If the DRAM function pointer 416 contains an address, that address uniquely identifies a function.”  Bates paragraph 0045.  See also Bates figure 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Bates because allocating different tasks to different memory types allows tasks that run more efficiently on those respective types to take advantage of the different characteristics of the storage media.) receiving a page fault, wherein the page fault is based on the data being called by a process but not being currently mapped by a memory management unit (MMU) into a virtual address space of the process; and in response to receiving the page fault, retrieving and returning the data stored on the appropriate memory device in order to address the page fault.  (The previously cited art does not discuss page faults.
Rosenthal teaches: “In a virtual memory address system, each page of memory has a "valid bit" associated with it. The valid bit is typically utilized to indicate that a page is currently residing in real or physical memory. This valid bit is utilized in this invention to contol the context switching of the user defined devices connected through the MMU. If a valid bit is not set and a process attempts to access the device, a page fault occurs. When a page fault occurs, the kernel will determine through the page fault mechanism of the MMU and the process table that the page fault occurred at a page that is mapped to a particular device. The page fault handler of the segment in which the page fault occurred then indicates to the kernel the steps to be taken in response to the page fault. Upon the completion of those steps, the valid bits of the pages to which the device is mapped are set, permitting access to the device by the process, and the instruction on which the page fault occurred is reexecuted or continued to restart the execution of the process.”  Rosenthal column 5 line 60 to column 6 line 11.
It would have been obvious to one of ordinary skill in the art to combine the teaching of Rosenthal before the effective filing date because storing less than all the pages in memory requires less memory but retrieving the page from the storage device gives the process access to data needed to function.)
Claim 11. The computer program product of claim 9, wherein 
the user requested memory buffer attributes describe a memory buffer type. (See rejection of claim 1.)
Claim 12. The computer program product of claim 9, wherein the method further comprises: 
scanning an advanced configuration and power interface (ACPI) table in order to identify memory buffer attributes associated with each of the various types of memories used by the system, wherein the ACPI table includes a listing and description of various types of memory that are found in the system that is running the requesting application, and wherein ACPI table is scanned in order to match the requested memory buffer attributes to the appropriate memory device. (Note that naming a table an “advanced configuration and power interface table” does not require steps to be performed or limit to a particular structure.  See MPEP § 2111.04.  Heidelberger teaches: “The page size in the kernel protected field therefore prevents a user from inadvertently or maliciously configuring the metadata, such that a request 110 would cause access to another user's memory. In an embodiment, the controller 106 has a configurable table where each row contains a memory page size and is indexed by OS-settable user defined bits in the translation hardware that accompany the real address of a request 110 to the memory controller. In an embodiment, the kernel-protected field specifying the page size and alignment is a kernel-protected operand in the request 110, where the operand is provided by the processor memory address translation hardware. For page sizes which are power of 2, as are typically used in processor memory address translation hardware, an operand using 5 bits can indicate page sizes up to 2 to the power of the number of bits (2 to the power of 5), i.e., 2.sup.32 bits or 4 gigabytes.”  Heidelberger paragraph 0027.  Note that the recited “in order to match the requested memory buffer attributes to the appropriate device” is written as an intended use because it does not require steps to be performed or limit to a particular structure (as opposed to a step of accessing a specific type of information in the table).  See MPEP §§ 2103 and 2111.04.  Accessing (scanning) the table is implied based on usage.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Heidelberger, Linfo, Bates, Rosenthal, and Seo (US 2016/0124674)
Claim 10. The computer program product of claim 9, wherein 
the requested memory buffer attributes describe a particular task type being performed by the requesting application, wherein the particular task type is a task of storing photos, and wherein a request for a memory device from the requesting application is heavily weighted towards memory with high bandwidth (The previously cited art does not expressly teach allocating more bandwidth to storage of photos.  
Seo teaches: “According to an embodiment of the present disclosure, the memory manager 222 allocates a multimedia buffer to the memory area of the first memory device 173 that has a relatively higher bandwidth, in response to a memory allocation request from the multimedia device driver 224. The memory manager 222 allocates an application buffer to the memory area of the second memory device 175 which has a relatively lower bandwidth, in response to the memory allocation request from the application program. As described above, an electronic device that includes heterogeneous memory devices according to various embodiments of the present disclosure allocates a memory appropriate for the purpose of use of each program, to a corresponding program, and thus, improves the performance of the electronic device.”  Seo paragraph 0099.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Seo because allocation of data to locations where it can be stored faster takes less time.) and is not weighted heavily towards memory that has on-board compute capability.  (Note that this limitation includes the range of weighting against memory with on-board compute capability through weighting towards memory with an on-board compute capability (but “not weighted heavily” in this direction).  Note that this includes a weight of 1.)
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Heidelberger, Linfo, Bates, Rosenthal, and Shah (DRAM to live on as DDR5 memory, 2016)
Claim 13. The computer program product of claim 9, wherein the requested memory buffer attributes are received from the requesting application, and wherein the method further comprises: 
creating an attribute-based buddy table for the various types of memories used by the system, wherein the attribute-based buddy table pairs a DDR5 memory and a PCM memory for use by the requesting application; and storing data for the requesting application on both the DDR5 memory and the PCM memory. (Bates teaches: “The function name field 410 stores a name or identifier of the functions 230, 231, 232, 233, 234, or 235. The function name field 410 does not necessarily uniquely identify a function. The general function pointer field 412 stores the address of a function, having the name in the function name field 410 in the same entry, that operates against, accesses, or reads/writes data in an object that is stored in all types of the memory 102. If the general function pointer 412 contains an address, that address uniquely identifies a function. The PCM function pointer field 414 stores the address of a function, having the name in the function name field 410 in the same entry, that operates against, accesses, or reads/writes data in an object that is stored in memory of the PCM type. If the PCM function pointer 414 contains an address, that address uniquely identifies a function. The DRAM function pointer field 416 stores the address of a function that has the name in the function name field 410 in the same entry, that operates against, accesses, or reads/writes data in an object that is stored in memory of the DRAM type. If the DRAM function pointer 416 contains an address, that address uniquely identifies a function.”  Bates paragraph 0045.  See also Bates figure 4.
The previously cited art does not expressly state that DDR5 is used as a memory type.
Shah teaches: “Specifications for DDR5 memory will be released this year, and deployment of the DRAM willbegin in 2020, according to a slide deck presented at the Intel Developer Forum this week. DDR5 DRAM will have many benefits: Users will be able to cram more memory into PCs, and applications will run faster. DDR5 memory will be denser than earlier DRAM, and also consumeless power, which could extend battery life in laptops.”  Shah page 1.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Shah before the effective filing date because DDR5 is denser and uses less power (and would be interoperable with other devices requiring that specification).)
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Heidelberger, Linfo, Bates, Rosenthal, and Nachimuthu (US 2018/0188989, filed December 2016, different assignee).
Claim 14. The computer program product of claim 9, wherein the method further comprises: 
creating a weighted graph of the various types of memories used by the system when executing the (The previously cited art does not expressly teach a weighted graph.
Nachimuthu teaches: “In a rack architecture system, compute nodes with reconfigurable memory technologies can offer vastly different levels of performance depending on specific workloads or needs. For example, some new memory technologies, such as 3D Xpoint.TM. developed by Intel.RTM. Corporation of Santa Clara, Calif., memory DIMMs may be sub-divided (i.e., partitioned) into multiple regions. Each of these regions may be separately configured to serve as a specific type of memory, such as persistent memory, volatile memory, block storage memory, solid state drive (SSD) type memory, etc. . . . Aspects of the present invention provides a mechanism for each compute node to communicate varying level of tiers and configurations of memory, as well as other hardware resources, to a configuration manager, which in turn enables the configuration manager to select specific configurations and nodes that more accurately match the user's requirements. Each node may provide to the configuration manager a configurations table that includes estimated and/or actual performance data for each possible configuration. For example, the entries in the configurations table may be in the following format: [Configuration number, Performance Data #1 of Resource #1, Performance Data #2 of Resource #1 . . . Performance Data #1 of Resource #2, Performance Data #2 of Resource #2 . . . Performance Data #1 of Resource #N . . . Performance Data #M of Resource #N].”  Nachimuthu paragraph 0023.  “The memory connected to socket S2 302-2 also includes HBM 304-2, DDR4 310, and 3D XPoint.TM. 312. From table 301, which provides the capacity, latency, and bandwidth for each of the different types of memory, it is evident that the capacity and performance of the memory in a compute node can vary dramatically.”  Nachimuthu paragraph 0026.  See also Nachimuthu figures 5 and 6. “At 1006, weights are assigned to the latency and bandwidth data. For instance, higher weight values may be assigned to the latency and bandwidth data for volatile memory and for persistent memory. Alternatively, different weight values may be assigned based on the interleave setting of each memory in the memory sets.” Nachimuthu paragraph 0032.  “In one embodiment, generating performance estimates for each of the possible configurations includes identifying volatile memory sets and persistent memory sets in a plurality of memory resources, determining latency and/or bandwidth data for each memory set based on information relating to memory type and interleave, assigning weights to the latency and/or bandwidth data[.]”  Nachimuthu paragraph 0033.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Nachimuthu as an instance of (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; The prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement” (The use of a graph containing weighted parameters allows optimization of the system with respect to those parameters).  The prior art contained a known technique that is applicable to the base device (method, or product) (as shown in the art cited above). One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system (One of ordinary skill in the art would have recognized that using more parameters in the optimization process could have the result of optimization with respect to those parameters). See MPEP § 2143(I)(D).) selecting a highest weighted memory from the weighted graph as the appropriate memory device. (“Aspects of the present invention provides a mechanism for each compute node to communicate varying level of tiers and configurations of memory, as well as other hardware resources, to a configuration manager, which in turn enables the configuration manager to select specific configurations and nodes that more accurately match the user's requirements.”  Nachimuthu paragraph 0023.  “At 1006, weights are assigned to the latency and bandwidth data. For instance, higher weight values may be assigned to the latency and bandwidth data for volatile memory and for persistent memory. Alternatively, different weight values may be assigned based on the interleave setting of each memory in the memory sets. At 1008, the latency and bandwidth information for each memory in the memory sets are normalized based on the weight values assigned.”  Nachimuthu paragraph 0032.  “In one embodiment, generating performance estimates for each of the possible configurations includes identifying volatile memory sets and persistent memory sets in a plurality of memory resources, determining latency and/or bandwidth data for each memory set based on information relating to memory type and interleave, assigning weights to the latency and/or bandwidth data, and normalizing latency and bandwidth data for each memory set using the assigned weights.”  Nachimuthu paragraph 0033.)
Claim 15. The computer program product of claim 9, wherein 
the process calling the data is a boot process, and wherein the method further comprises: creating a boot weighted graph of the various types of memories used by the system during boot time, wherein the boot weighted graph depicts weighted attributes of the various types of memories used by the system during boot time; (The previously cited art does not expressly teach a weighted graph.
Nachimuthu teaches: “In a rack architecture system, compute nodes with reconfigurable memory technologies can offer vastly different levels of performance depending on specific workloads or needs. For example, some new memory technologies, such as 3D Xpoint.TM. developed by Intel.RTM. Corporation of Santa Clara, Calif., memory DIMMs may be sub-divided (i.e., partitioned) into multiple regions. Each of these regions may be separately configured to serve as a specific type of memory, such as persistent memory, volatile memory, block storage memory, solid state drive (SSD) type memory, etc. . . . Aspects of the present invention provides a mechanism for each compute node to communicate varying level of tiers and configurations of memory, as well as other hardware resources, to a configuration manager, which in turn enables the configuration manager to select specific configurations and nodes that more accurately match the user's requirements. Each node may provide to the configuration manager a configurations table that includes estimated and/or actual performance data for each possible configuration. For example, the entries in the configurations table may be in the following format: [Configuration number, Performance Data #1 of Resource #1, Performance Data #2 of Resource #1 . . . Performance Data #1 of Resource #2, Performance Data #2 of Resource #2 . . . Performance Data #1 of Resource #N . . . Performance Data #M of Resource #N].”  Nachimuthu paragraph 0023.  “The memory connected to socket S2 302-2 also includes HBM 304-2, DDR4 310, and 3D XPoint.TM. 312. From table 301, which provides the capacity, latency, and bandwidth for each of the different types of memory, it is evident that the capacity and performance of the memory in a compute node can vary dramatically.”  Nachimuthu paragraph 0026.  See also Nachimuthu figures 5 and 6. “At 1006, weights are assigned to the latency and bandwidth data. For instance, higher weight values may be assigned to the latency and bandwidth data for volatile memory and for persistent memory. Alternatively, different weight values may be assigned based on the interleave setting of each memory in the memory sets.” Nachimuthu paragraph 0032.  “In one embodiment, generating performance estimates for each of the possible configurations includes identifying volatile memory sets and persistent memory sets in a plurality of memory resources, determining latency and/or bandwidth data for each memory set based on information relating to memory type and interleave, assigning weights to the latency and/or bandwidth data[.]”  Nachimuthu paragraph 0033.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Nachimuthu as an instance of (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; The prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement” (The use of a graph containing weighted parameters allows optimization of the system with respect to those parameters).  The prior art contained a known technique that is applicable to the base device (method, or product) (as shown in the art cited above). One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system (One of ordinary skill in the art would have recognized that using more parameters in the optimization process could have the result of optimization with respect to those parameters). See MPEP § 2143(I)(D).
The previously cited art does not specifically state that the method (or steps carried out on the device) also occur at bootup (or that it is done at all times).
Applying the method of the prior art at all times while the machine is running, including at boot, would have been obvious to one of ordinary skill in the art before the effective filing date as being analogous to the rationale of “Making Continuous”. “The court held the claimed continuous operation would have been obvious in light of the batch process of the prior art.” MPEP § 2144.04.) and selecting a highest weighted memory from the boot weighted graph as the appropriate memory device. (“Aspects of the present invention provides a mechanism for each compute node to communicate varying level of tiers and configurations of memory, as well as other hardware resources, to a configuration manager, which in turn enables the configuration manager to select specific configurations and nodes that more accurately match the user's requirements.”  Nachimuthu paragraph 0023.  “At 1006, weights are assigned to the latency and bandwidth data. For instance, higher weight values may be assigned to the latency and bandwidth data for volatile memory and for persistent memory. Alternatively, different weight values may be assigned based on the interleave setting of each memory in the memory sets. At 1008, the latency and bandwidth information for each memory in the memory sets are normalized based on the weight values assigned.”  Nachimuthu paragraph 0032.  “In one embodiment, generating performance estimates for each of the possible configurations includes identifying volatile memory sets and persistent memory sets in a plurality of memory resources, determining latency and/or bandwidth data for each memory set based on information relating to memory type and interleave, assigning weights to the latency and/or bandwidth data, and normalizing latency and bandwidth data for each memory set using the assigned weights.”  Nachimuthu paragraph 0033.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Nachimuthu as an instance of (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; The prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement” (The use of a graph containing weighted parameters allows optimization of the system with respect to those parameters).  The prior art contained a known technique that is applicable to the base device (method, or product) (as shown in the art cited above). One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system (One of ordinary skill in the art would have recognized that using more parameters in the optimization process could have the result of optimization with respect to those parameters). See MPEP § 2143(I)(D).))
Claim 16. The computer program product of claim 9, wherein 
the process calling the data is an application process, and wherein the method further comprises: creating a runtime weighted graph of the various types of memories used by the system during runtime of the application process, wherein the runtime weighted graph depicts weighted attributes of the various types of memories used by the system during runtime; and (The previously cited art does not expressly teach a weighted graph.
Nachimuthu teaches: “In a rack architecture system, compute nodes with reconfigurable memory technologies can offer vastly different levels of performance depending on specific workloads or needs. For example, some new memory technologies, such as 3D Xpoint.TM. developed by Intel.RTM. Corporation of Santa Clara, Calif., memory DIMMs may be sub-divided (i.e., partitioned) into multiple regions. Each of these regions may be separately configured to serve as a specific type of memory, such as persistent memory, volatile memory, block storage memory, solid state drive (SSD) type memory, etc. . . . Aspects of the present invention provides a mechanism for each compute node to communicate varying level of tiers and configurations of memory, as well as other hardware resources, to a configuration manager, which in turn enables the configuration manager to select specific configurations and nodes that more accurately match the user's requirements. Each node may provide to the configuration manager a configurations table that includes estimated and/or actual performance data for each possible configuration. For example, the entries in the configurations table may be in the following format: [Configuration number, Performance Data #1 of Resource #1, Performance Data #2 of Resource #1 . . . Performance Data #1 of Resource #2, Performance Data #2 of Resource #2 . . . Performance Data #1 of Resource #N . . . Performance Data #M of Resource #N].”  Nachimuthu paragraph 0023.  “The memory connected to socket S2 302-2 also includes HBM 304-2, DDR4 310, and 3D XPoint.TM. 312. From table 301, which provides the capacity, latency, and bandwidth for each of the different types of memory, it is evident that the capacity and performance of the memory in a compute node can vary dramatically.”  Nachimuthu paragraph 0026.  See also Nachimuthu figures 5 and 6. “At 1006, weights are assigned to the latency and bandwidth data. For instance, higher weight values may be assigned to the latency and bandwidth data for volatile memory and for persistent memory. Alternatively, different weight values may be assigned based on the interleave setting of each memory in the memory sets.” Nachimuthu paragraph 0032.  “In one embodiment, generating performance estimates for each of the possible configurations includes identifying volatile memory sets and persistent memory sets in a plurality of memory resources, determining latency and/or bandwidth data for each memory set based on information relating to memory type and interleave, assigning weights to the latency and/or bandwidth data[.]”  Nachimuthu paragraph 0033.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Nachimuthu as an instance of (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; The prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement” (The use of a graph containing weighted parameters allows optimization of the system with respect to those parameters).  The prior art contained a known technique that is applicable to the base device (method, or product) (as shown in the art cited above). One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system (One of ordinary skill in the art would have recognized that using more parameters in the optimization process could have the result of optimization with respect to those parameters). See MPEP § 2143(I)(D).)selecting a highest weighted memory from the runtime weighted graph as the appropriate memory device.  (“Aspects of the present invention provides a mechanism for each compute node to communicate varying level of tiers and configurations of memory, as well as other hardware resources, to a configuration manager, which in turn enables the configuration manager to select specific configurations and nodes that more accurately match the user's requirements.”  Nachimuthu paragraph 0023.  “At 1006, weights are assigned to the latency and bandwidth data. For instance, higher weight values may be assigned to the latency and bandwidth data for volatile memory and for persistent memory. Alternatively, different weight values may be assigned based on the interleave setting of each memory in the memory sets. At 1008, the latency and bandwidth information for each memory in the memory sets are normalized based on the weight values assigned.”  Nachimuthu paragraph 0032.  “In one embodiment, generating performance estimates for each of the possible configurations includes identifying volatile memory sets and persistent memory sets in a plurality of memory resources, determining latency and/or bandwidth data for each memory set based on information relating to memory type and interleave, assigning weights to the latency and/or bandwidth data, and normalizing latency and bandwidth data for each memory set using the assigned weights.”  Nachimuthu paragraph 0033.)  See rejection of claim 8.)
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Heidelberger, Linfo, Bates, Rosenthal, and Fee (The Beginner's Guide to the Cloud, 2013).
Claim 17. The computer program product of claim 9, wherein 
the program instructions are provided as a service in a cloud environment. (The previously cited art does not discuss a cloud environment.
Fee teaches: “In an article on the benefits of cloud computing, SalesForce wrote, "Where in the past, people would run applications or programs from software downloaded on a physical computer or server in their building, cloud computing allows people access the same kinds of applications through the Internet.” Fee page 3.  “Working on the cloud allows your company to be nimble, efficient and cost effective. If your company quickly needs access to more resources, it can scale quickly in the cloud. Conversely, if it needs to downscale or reduce resources, it can do so just as easily. Because of this scalability, the cloud's elasticity is often compared to that of a rubber band.”  Fee page 3.
It would have been obvious to one of ordinary skill in the art to provide the instructions to carry out the steps of claim 9 in the cloud because this provides the memory management advantages of tailoring memory operations to a given task with the elasticity of cloud computing (i.e. that it can be quickly scaled up or down depending on needs or value).)
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Heidelberger (US 2014/0156959), Bates (2013/0061007), and Rosenthal (US 5,127,098).
Claim 18. A computer system comprising 
one or more processors, one or more computer readable memories, and one or more computer readable non-transitory storage mediums, and program instructions stored on at least one of the one or more computer readable non-transitory storage mediums for execution by at least one of the one or more processors via at least one of the one or more computer readable memories, the stored program instructions executed to perform a method comprising: receiving user requested memory buffer attributes that describe memory buffer attributes needed for various processes; storing the user requested memory buffer attributes in a virtual memory representation, wherein the memory representation describes various types of memories used by a system; storing data on an appropriate memory device based on standing memory policy that identifies a type of memory that is used with a certain type of application, wherein the appropriate memory device is a memory device that is used with the certain type of application; receiving a page fault, wherein the page fault is based on the data being called by a process but not being currently mapped by a memory management unit (MMU) into a virtual address space of the process; and in response to receiving the page fault, retrieving and returning the data stored on the appropriate memory device in order to address the page fault.  (See rejection of claim 9 (excluding the teaching of Linfo).)
Claim 19. The computer system of claim 18, wherein 
the user requested memory buffer attributes describe a memory buffer type. (See rejection of claim 9 (excluding the teaching of Linfo).)
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Heidelberger, Bates, Rosenthal, and Fee (The Beginner's Guide to the Cloud, 2013).
Claim 20. The computer system of claim 18, wherein 
the program instructions are provided as a service in a cloud environment.  (See rejection of claim 17.)





Response to Arguments
Applicant's arguments filed 09/02/2021 have been fully considered but they are not persuasive.
Rejections under §112a:
Applicant states that there is support for creation of a standing memory policy based on paragraph 0072 of the specification.  This paragraph states that a standing memory policy is created based on parameters without showing support for any specific standing memory policy or explanation of how one is created.  This insufficient to support a finding of possession of the claimed standing memory policy.  No specific arguments are put forth by applicant.
Applicant states that the genus of standing memory policies is contemplated based on paragraph 0055 of the specification.  Stating that a standing memory policy is based on a series of parameters does not appear to contemplate any specific standing memory policy so it cannot provide the number of species to support the genus of standing memory policies.  
Applicant states that the instruction to base a standing memory policy on the recited parameters would avoid undue experimentation.  No specific argument is put forth explaining how one of ordinary skill in the art would use those parameters to create a memory policy not found in the present disclosure.    
The written description rejections to claims 2 and 10, and 5 and 13 are withdrawn based on claim amendments.  
Applicant states that claims 6 and 14 are overcome for the reasons given in the rejection of claim 5.  Note that the genus/species rejection is secondary to the issue that “selecting . . . the appropriate device” without any showing of possession of any method of determining propriety.  Genus species is also an issue here, but the lack of any specific way of carrying out the recited selection is the crux of the 112a rejection in this group of claims.  This includes claims 7-8 and 15-16.
Rejections under §112b:
Applicant states that the amendments clarify the issue in section q of the rejection.  No specific arguments are put forth.
The rejections in section r are withdrawn based on claim amendments in response to the deletion of “user space”.
The rejections in section s are withdrawn based on claim amendments in response to deletion of the language “needed by”.
Rejections under §103:
Arguments to claim 1 are moot as this claim is non-obvious under § 103.
Applicant states that claim 18 is traversed based on the arguments to claim 1.  Note that the scope of claim 18 is significantly different from the scope of claim 1.
Applicant states that claim 10 is allowable but no specific argument is put forth. Note that new art is cited in the rejection of claim 10.
Applicant states that claim 12 is allowable because section 2111.04 is limited to specific clauses.  No support for this reading of the MPEP is found in the manual or cited by Applicant.  
Applicant appears to argue that the terms ACPI and “scan” must be in the prior art to read on the claim language stating that a phrase “would still have patentable weight, since it is material to patentability”.  This language is not found in the MPEP and appears somewhat circular, as all claim language is arguably “material to patentability”.  If “scanning” an “ACPI” requires specific operations other than accessing (“scanning”) a table (“ACPI”) the claims may be amended to draw out this distinction.  
Applicant states that the previously cited art fails to teach the material of claim 13.  New art is cited in the action to rejection the amended claim.  
With respect to claim 6, Applicant states that Nachimuthu fails to teach a weighted graph stating “As such, no combination of the cited prior art teaches or suggests a graph, a table, etc. that 
Applicant states that claims 7-8, and 15-16 contain the language “various types of memories have different weights that describes a level of importance of each type of memory when booting up the system”.  Remarks at 20.  This language is not found in claims 15-16.  
Applicant notes that claim 9 recites using a Kernel to carry out operations.  This is addressed with art new to this action in the rejection of claim 9 above.  




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139